                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.        CV 18-3021-JLS (KS)                                         Date: March 4, 2019
Title       Marquise Caliz v. Argueta et al




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                     N/A                                                 N/A

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: LIFTING STAY

        On April 10, 2018, Marquise Caliz (“Plaintiff”), a California state prisoner proceeding pro
se and in forma pauperis (“IFP”), filed a civil rights complaint (“Complaint”), alleging failure to
intervene and excessive force claims against Sergeant Argueta and five unknown Los Angeles
County Sheriff’s Department officers at Men’s Central Jail. (Dkt. No. 1.) On August 1, 2018,
Plaintiff filed a First Amended Complaint (the “FAC”) (Dkt. No. 8), which the Court ordered
served on Defendant Argueta (Dkt. Nos. 10-12).

         On August 2, 2018, Plaintiff filed a Request for Early Discovery (the “Request”), in which
Plaintiff asks the Court to authorize early discovery so that Plaintiff can identify the names of the
Doe Defendants. (Dkt. No. 9.) On December 13, 2018, Defendant Argueta filed a Motion to
Dismiss the FAC. (Dkt. No. 16.) On December 14, 2018, the Court granted Plaintiff’s Request
for Early Discovery in part and stayed briefing on the Motion to Dismiss pending the outcome of
the early discovery. (Dkt. No. 19.) Specifically, the Court authorized Plaintiff to serve an
interrogatory on Defendant Argueta to learn the identities of the Los Angeles County Sheriff’s
Deputies whom Plaintiff named as Doe Defendants in the FAC and whom Defendant Argueta
allegedly watched use force against Plaintiff on April 9, 2014 at the Men’s Central Jail. (Id.) The
Court ordered Plaintiff to file, no later than February 18, 2019, one of the following: (1) a motion
for leave to file a Second Amended Complaint, with a copy of the proposed Second Amended
Complaint that identified all defendants by name; (2) a Status Report stating that either Plaintiff
had not received a response to the interrogatory or the interrogatory response did not identify some
or all of the Doe Defendants; or (3) a signed Notice of Voluntary Dismissal of the Doe Defendants
named in the FAC. (Id.)


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 3
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 18-3021-JLS (KS)                                       Date: March 4, 2019
Title         Marquise Caliz v. Argueta et al



        Fourteen days have now passed since Plaintiff’s Motion for Leave to File a Second
Amended Complaint, Status Report, or Notice of Voluntary Dismissal was due, and Plaintiff has
yet to comply with the Court’s Order and file one of these documents. Accordingly, on February
20, 2019, Defendant Argueta requested that the Court lift the stay on his Motion to Dismiss. (Dkt.
No. 28.)

       In light of the foregoing, Plaintiff is ORDERED TO SHOW CAUSE no later than
March 25, 2019, why the Doe Defendants should not be dismissed and the stay on the Motion
to Dismiss lifted. To discharge this Order, Plaintiff shall file one of the following no later than
the March 25, 2019 deadline:


        (1)       A signed request for an extension of time, which articulates good cause for
                  Plaintiff’s delay in responding to the Court’s December 14, 2018 Order;

        (2)       A motion for leave to file a Second Amended Complaint, with a copy of the
                  proposed Second Amended Complaint attached to the motion as an exhibit.
                  The Proposed Second Amended Complaint must identify all
                  defendants by name, be complete in itself without reference to
                  Plaintiff’s prior pleadings, and present sufficient specific factual
                  allegations to support the inference that the named defendants violated
                  Plaintiff’s constitutional rights;

        (3)       A Status Report stating that either Plaintiff has not received a response to
                  the interrogatory or the interrogatory response did not identify some or all
                  of the Doe Defendants. Plaintiff shall attach to the Status Report a copy
                  of the interrogatory served on Defendant Argueta, including the proof
                  of service, and a copy of any response received from Defendant Argueta
                  to the interrogatory; or

        (4)       A signed Notice of Voluntary Dismissal of the Doe Defendants named in
                  the FAC.




CV-90 (03/15)                            Civil Minutes – General                            Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 18-3021-JLS (KS)                                     Date: March 4, 2019
Title       Marquise Caliz v. Argueta et al


       Plaintiff is advised that the failure to timely comply with this order may result in the
dismissal of this case as to all or some of the defendants pursuant to Fed. R. Civ. P. 41(b) and
Local Rule 41-1.

        IT IS SO ORDERED.




                                                                                        0 : 00
                                                                Initials of Preparer     CSI



CV-90 (03/15)                         Civil Minutes – General                          Page 3 of 3
